


110 HR 330 IH: Homeowners’ Insurance Availability Act of

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 330
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a Federal program to provide reinsurance to
		  improve the availability of homeowners’ insurance.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Homeowners’ Insurance Availability Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of
				contents.
					Sec. 2. Program authority.
					Sec. 3. Qualified lines of
				coverage.
					Sec. 4. Covered perils.
					Sec. 5. Auction of contracts for
				reinsurance coverage.
					Sec. 6. Minimum level of retained losses
				and maximum Federal liability.
					Sec. 7. Disaster Reinsurance
				Fund.
					Sec. 8. National Commission on Catastrophe
				Risks and Insurance Loss Costs.
					Sec. 9. Definitions.
					Sec. 10. Regulations.
					Sec. 11. Termination.
					Sec. 12. Annual study of cost and
				availability of disaster insurance and program need.
				
			2.Program
			 authority
			(a)In
			 generalThe Secretary of the Treasury shall carry out a program
			 under this Act to make reinsurance coverage available through contracts for
			 reinsurance coverage under section 5, which shall be made available for
			 purchase by purchasers under section 5(a)(1) only through auctions under
			 section 5(a).
			(b)PurposeThe
			 program shall be designed to make reinsurance coverage under this Act available
			 to improve the availability of homeowners’ insurance for the purpose of
			 facilitating the pooling, and spreading the risk, of catastrophic financial
			 losses from disasters and to improve the solvency of homeowners’ insurance
			 markets.
			(c)Contract
			 principlesUnder the program under this Act, the Secretary shall
			 offer reinsurance coverage through contracts with covered purchasers, which
			 contracts—
				(1)shall not displace
			 or compete with the private insurance or reinsurance markets or capital
			 markets;
				(2)shall minimize the
			 administrative costs of the Federal Government; and
				(3)shall provide
			 coverage based solely on insured losses within the region established pursuant
			 to section 5(a) for which the auction is held.
				3.Qualified lines
			 of coverageEach contract for
			 reinsurance coverage made available under this Act shall provide insurance
			 coverage against residential property losses to homes (including dwellings
			 owned under condominium and cooperative ownership arrangements) and the
			 contents of apartment buildings.
		4.Covered
			 perilsEach contract for
			 reinsurance coverage made available under this Act shall cover losses that are
			 proximately caused by—
			(1)earthquakes;
			(2)perils ensuing from
			 earthquakes, including fire and tsunamis; and
			(3)tropical cyclones
			 having maximum sustained winds of at least 74 miles per hour, including
			 hurricanes and typhoons.
			The Secretary
			 shall, by regulation, define the disaster perils under this section.5.Auction of
			 contracts for reinsurance coverage
			(a)Auction program
			 requirementsThe Secretary shall carry out a program to auction
			 contracts for reinsurance coverage under this Act made available pursuant to
			 section 2(a), which shall comply with the following requirements:
				(1)PurchasersThe
			 auction program shall provide for auctioning all contracts made available under
			 this section to private insurers and reinsurers, State insurance and
			 reinsurance programs, and other interested entities.
				(2)Regional
			 auctionsThe auction program shall provide for auctions on a
			 regional basis. The Secretary shall divide the States into not less than 6
			 regions for the purpose of holding such regional auctions, which shall include
			 separate regions for all or part of the State of California and all or part of
			 the State of Florida. In determining the boundaries for such regions, the
			 Secretary shall consider which areas have greater risks of losses from covered
			 perils and which areas have lesser risks of losses from covered perils, and
			 shall attempt not to combine those different types of areas. Auctions for each
			 region shall be conducted not less often than annually.
				(3)Reserve
			 priceIn auctioning contracts under this section for reinsurance
			 coverage, the Secretary shall set, for each contract, a reserve price that is
			 the minimum price at which the contract may be sold, based upon the
			 recommendations of the Commission. The reserve price shall be determined on the
			 basis of the following components:
					(A)Risk-based
			 priceA risk-based price, which shall reflect the anticipated
			 annualized payout of the contract according to the actuarial analysis and
			 recommendations of the Commission.
					(B)Risk
			 loadA risk load in an amount that is not less than the
			 risk-based price under subparagraph (A).
					(C)Administrative
			 costsA sum sufficient to provide for the operation of the
			 Commission and the administrative expenses incurred by the Secretary in
			 carrying out this section.
					(D)MitigationAn
			 adjustment based on an actuarial analysis that takes into account any efforts
			 that are being made to reduce losses to property in the region in which the
			 contract is being sold.
					(4)Price gouging
			 protectionsThe auction program may provide reinsurance coverage
			 for losses incurred only for property located in a State for which the State
			 entity authorized to make such determinations has certified to the Secretary
			 that there are in effect, in such State, laws or regulations sufficient to
			 prohibit price gouging, during the term of such reinsurance coverage, in any
			 disaster area located within the State.
				(5)Mitigation
			 requirements
					(A)In
			 generalThe auction program shall require each purchaser of a
			 contract, as a condition of such purchase, to contribute an amount, that the
			 Secretary (in consultation with the Director of the Federal Emergency
			 Management Agency) shall establish and which shall not exceed 5 percent of the
			 price paid for the contract, to communities that—
						(i)are
			 located in the State in which the reinsurance coverage under the contract is
			 provided (or in the case of multiple States, among such States, as determined
			 by the Secretary);
						(ii)are
			 designated by the Director of the Federal Emergency Management Agency and the
			 appropriate emergency management agency for the State as Project Impact
			 communities (for purposes of the pre-disaster mitigation program of such
			 Agency); and
						(iii)are
			 participating in such programs or initiatives as the Secretary may require that
			 provide incentives for construction of structures and communities that are
			 resistant to damage from covered perils, which shall include the Building Code
			 Effectiveness Grading Schedule of the Insurance Services Office.
						(B)Use of
			 contributionsAmounts contributed to communities pursuant to the
			 requirement under subparagraph (A) shall be used only—
						(i)for
			 activities to reduce losses from covered perils to properties covered under the
			 reinsurance contract purchased under the auction program that are located in
			 such communities; and
						(ii)in
			 accordance with such requirements as the Secretary, in consultation with the
			 Director of the Federal Emergency Management Agency and appropriate State
			 agencies, shall establish to ensure cost-effective use of such amounts.
						(C)AllocationThe
			 Secretary, in consultation with the Director of the Federal Emergency
			 Management Agency, shall establish requirements for allocation of contributions
			 among communities eligible under subparagraph (A) to receive such
			 contributions.
					(6)Other
			 requirementsThe Secretary may establish such other requirements
			 for the auction program as the Secretary considers necessary to carry out this
			 Act.
				(b)Contract terms
			 and conditionsEach contract for reinsurance coverage under this
			 Act shall include the following terms and conditions:
				(1)MaturityThe
			 term of each such contract shall not exceed 1 year or such other term as the
			 Secretary may determine.
				(2)TransferabilityThe
			 contract shall at all times be fully transferable, assignable, and
			 divisible.
				(3)Threshold of
			 coverageThe contract shall provide that the covered purchaser
			 may receive a payment for losses covered under the contract if, under a process
			 specified in the contract, the Secretary determines that the insurance industry
			 will, as a result of a single event of a covered peril, incur losses within the
			 coverage area for the region established under subsection (a)(2) for which the
			 contract was auctioned that are covered by one or more lines of insurance under
			 section 4 in an aggregate amount, for such event, greater than the level of
			 retained losses specified in section 6.
				(4)Multiple
			 eventsThe contract shall cover any eligible losses from one or
			 more covered events that may occur during the term of the contract and shall
			 provide that if multiple events occur, the retained losses requirement under
			 paragraph (3) shall apply to each event.
				(5)Additional
			 contract optionThe contract shall provide that the purchaser of
			 the contract may, during the term of such original contract, purchase
			 additional contracts from among those offered by the Secretary at the beginning
			 of the term, subject to the limitations under section 6, at the prices at which
			 such contracts were offered at the beginning of the term, prorated based upon
			 the remaining term as determined by the Secretary. Such additional contracts
			 shall provide coverage beginning on a date 15 days after the date of purchase
			 but shall not provide coverage for losses for an event that has already
			 occurred.
				(6)Submission of
			 informationThe contract shall include terms that—
					(A)require the
			 purchaser to notify the Secretary of any sale, transfer, assignment, or
			 division of the contract or any interest in the contract, identify the interest
			 involved, and identify the price paid or compensation provided; and
					(B)authorize the
			 disclosures required under subsection (c)(2).
					(7)Other
			 termsThe contract shall contain such other terms as the
			 Secretary considers necessary to carry out this Act and to ensure the long-term
			 financial integrity of the program under this Act.
				(c)GAO
			 audit
				(1)In
			 generalFor each fiscal year, the Comptroller General of the
			 United States shall conduct an audit of prices for contracts made available
			 under the auction program under this section during such fiscal year that
			 determines—
					(A)the reserve prices
			 established for such contracts;
					(B)the prices paid
			 for such contracts that are purchased;
					(C)the prices paid,
			 or compensation provided, in any sales, transfers, assignments, or divisions of
			 any such contracts (or any interests in such contracts) in the secondary market
			 or to any third party; and
					(D)pursuant to the
			 information obtained under subparagraphs (A) through (C), the appropriate
			 reserve prices for such contracts that are to be made available in the
			 succeeding fiscal year.
					(2)Use of
			 informationThe Secretary shall provide any information referred
			 to in subsection (b)(6) that is obtained by the Secretary to the Comptroller
			 General, the Director of the Congressional Budget Office, and the Director of
			 the Office of Management and Budget, and shall make such information publicly
			 available. The Secretary, the Director of the Congressional Budget Office, the
			 Director of the Office of Management and Budget shall each take such
			 information into consideration in preparing any budget, report, estimate, or
			 recommendation to the extent it relates to the auction program under this
			 section, and in any determinations relating to the Budget of the United States
			 or the concurrent resolution on the budget (as such term is defined in section
			 3 of the Congressional Budget Act of 1974). The Secretary shall take such
			 information into consideration in establishing reserve prices for contracts
			 made available under this section.
				(d)Private sector
			 right to participate
				(1)Establishment of
			 competitive procedureThe Secretary shall establish, by
			 regulation, a competitive procedure under this subsection that provides
			 qualified entities an opportunity, on a basis consistent with the regional
			 auction procedure and contract cycle established under this section by the
			 Secretary, to offer to provide, in lieu of reinsurance coverage under this Act
			 made available by the Secretary, reinsurance coverage that is substantially
			 similar to such coverage.
				(2)Competitive
			 procedureUnder the procedure established under this
			 subsection—
					(A)the Secretary shall
			 establish criteria for private insurers, reinsurers, and capital market
			 companies, and consortia of such entities to be treated as qualified entities
			 for purposes of this subsection, which criteria shall require such an entity to
			 have at all times capital sufficient to satisfy the terms of the reinsurance
			 contracts and shall include such other industry and credit rating standards as
			 the Secretary considers appropriate;
					(B)not less than 30
			 days before the beginning of each regional auction during which any reinsurance
			 coverage under this Act is to be made available, the Secretary shall publish in
			 the Federal Register the reserve prices and terms for contracts for such
			 reinsurance coverage that are to be made available during the auction;
					(C)the Secretary
			 shall provide qualified entities a period of not less than 10 days (which shall
			 terminate not less than 20 days before the beginning of the auction) to submit
			 to the Secretary a written expression of interest in providing reinsurance
			 coverage in lieu of the coverage otherwise to be made available under this Act
			 by the Secretary;
					(D)the Secretary
			 shall provide any qualified entity submitting an expression of interest during
			 the period referred to in subparagraph (C) a period of not less than 20 days
			 (which shall terminate before the commencement of the auction) to submit to the
			 Secretary an offer to provide, in lieu of the reinsurance coverage under this
			 Act otherwise to be made available under an auction under this section,
			 coverage that is substantially similar to such coverage;
					(E)if the Secretary
			 determines that an offer submitted during the period referred to in
			 subparagraph (D) is a bona fide offer to provide reinsurance coverage to be
			 made available during the auction for the same contract cycle and at a reserve
			 price and terms that are substantially similar to the reserve price and terms
			 for reinsurance coverage otherwise to be made available at the auction under
			 this section by the Secretary, the Secretary shall accept the offer (if still
			 outstanding) and, notwithstanding any other provision of this Act, provide that
			 the reinsurance coverage provided by such entity in accordance with the offer
			 shall be made available at the auction; and
					(F)if the Secretary
			 accepts an offer pursuant to subparagraph (E) to make reinsurance coverage
			 available at the auction, notwithstanding any other provision of this Act, the
			 Secretary shall reduce, to an equivalent extent, the amount of reinsurance
			 coverage otherwise to be made available under this Act by the Secretary at the
			 auction, unless and until the Secretary determines that the entity is not
			 complying with the terms of the accepted offer.
					6.Minimum level of
			 retained losses and maximum Federal liability
			(a)Available levels
			 of retained lossesIn making reinsurance coverage available under
			 this Act, the Secretary shall make available for purchase contracts for such
			 coverage that require the sustainment of retained losses from a single event of
			 a covered peril (as required under section 5(b)(3) for payment of eligible
			 losses) in various amounts, as the Secretary, in consultation with the
			 Commission, determines appropriate and subject to the requirements under
			 subsection (b) of this section.
			(b)Minimum level of
			 retained losses
				(1)Cumulative
			 amountSubject to paragraphs (2), (3), and (4) and
			 notwithstanding any other provision of this Act, a contract for reinsurance
			 coverage may not be made available or sold under section 5 through a regional
			 auction unless the contract requires that the insurance industry in the region
			 for which the auction was conducted sustains a cumulative amount of retained
			 losses (in covered lines resulting from covered perils) of not less than an
			 amount, determined by the Secretary in consultation with the Commission, that
			 is in the range between the amount equal to the eligible loss projected to be
			 incurred once every 100 years from a single event in the region and the amount
			 equal to the eligible loss projected to be incurred once every 250 years from
			 such an event.
				(2)Initial
			 adjustment based on private marketThe Secretary may, before
			 making contracts for reinsurance coverage under this Act initially available
			 under section 5, raise the minimum level of retained losses from the amount
			 required under paragraph (1) for a region to ensure, as determined by the
			 Secretary, that such contracts comply with the principle under section
			 2(c)(1).
				(3)Annual
			 adjustmentThe Secretary may annually raise the minimum level of
			 retained losses established under paragraph (1) for a region to reflect, as
			 determined by the Secretary—
					(A)changes in the
			 capacity of public reinsurance programs or the private insurance and
			 reinsurance market;
					(B)increases in the
			 market value of properties; or
					(C)such other
			 situations as the Secretary considers appropriate.
					The
			 Secretary shall consider the minimum level of retained losses requirement in
			 paragraph (1) as a minimum requirement only and shall have full authority,
			 effective on the date of the enactment of this Act, to establish levels of
			 required minimum retained losses in any amount greater than the amounts
			 specified in such paragraph. In making any determination under this paragraph
			 in the minimum level of retained losses, the Secretary shall establish such
			 level at an amount such that the program under this Act for making reinsurance
			 coverage available does not displace or compete with the private insurance or
			 reinsurance markets or capital markets, as determined by the Secretary after
			 the Secretary has provided interested parties an opportunity to submit to the
			 Commission market information relevant to such determination and has provided
			 the Commission with an opportunity to advise the Secretary regarding such
			 information and determination.(4)Optional annual
			 inflationary or exposure adjustmentThe Secretary may, on an
			 annual basis, raise the minimum level of retained losses established under
			 paragraph (1) for each region to reflect the annual rate of inflation or growth
			 in exposures, whichever is greater. Any such raise shall be made in accordance
			 with an inflation index or exposure index, as appropriate, that the Secretary
			 determines to be appropriate. The first such raise may be made one year after
			 contracts for reinsurance coverage under this Act are first made available for
			 purchase.
				(c)Maximum Federal
			 liability
				(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 may sell only contracts for reinsurance coverage under this Act in various
			 amounts which comply with the following requirements:
					(A)Estimate of
			 aggregate liabilityThe aggregate liability for payment of claims
			 under all such contracts in any single year is unlikely to exceed
			 $25,000,000,000 (as such amount is adjusted under paragraph (2)).
					(B)Eligible loss
			 coverage soldEligible losses covered by all contracts sold
			 within a State or region during a 12-month period do not exceed the difference
			 between the following amounts (each of which shall be determined by the
			 Secretary in consultation with the Commission):
						(i)The
			 amount equal to the eligible loss projected to be incurred once every 500 years
			 from a single event in the State or region.
						(ii)The
			 amount equal to the eligible loss projected to be incurred once every 100 years
			 from a single event in the State or region.
						(2)Annual
			 adjustmentsThe Secretary shall annually adjust the amount under
			 paragraph (1)(A) (as it may have been previously adjusted) to provide for
			 inflation in accordance with an inflation index that the Secretary determines
			 to be appropriate.
				(d)Limitation on
			 percentage of risk in excess of retained losses
				(1)In
			 generalThe Secretary may not make available for purchase
			 contracts for reinsurance coverage under this Act that would pay out more than
			 50 percent of eligible losses in excess of retained losses for the region for
			 which the contract was made available.
				(2)PayoutFor
			 purposes of this subsection, the amount of payout from a reinsurance contract
			 shall be the amount of eligible losses in excess of retained losses multiplied
			 by the percentage under paragraph (1).
				7.Disaster
			 Reinsurance Fund
			(a)EstablishmentThere
			 is established within the Treasury of the United States a fund to be known as
			 the Disaster Reinsurance Fund (in this section referred to as the
			 Fund).
			(b)CreditsThe
			 Fund shall be credited with—
				(1)amounts received
			 annually from the sale of contracts for reinsurance coverage under this
			 Act;
				(2)any amounts
			 borrowed under subsection (d);
				(3)any amounts earned
			 on investments of the Fund pursuant to subsection (e); and
				(4)such other amounts
			 as may be credited to the Fund.
				(c)UsesAmounts
			 in the Fund shall be available to the Secretary only for the following
			 purposes:
				(1)Contract
			 paymentsFor payments to covered purchasers under contracts for
			 reinsurance coverage under this Act for eligible losses under such
			 contracts.
				(2)Commission
			 costsTo pay for the operating costs of the Commission.
				(3)Administrative
			 expensesTo pay for the administrative expenses incurred by the
			 Secretary in carrying out the reinsurance program under this Act.
				(4)TerminationUpon
			 termination under section 11, as provided in such section.
				(d)Borrowing
				(1)AuthorityTo
			 the extent that the amounts in the Fund are insufficient to pay claims and
			 expenses under subsection (c), the Secretary may issue such obligations of the
			 Fund as may be necessary to cover the insufficiency and shall purchase any such
			 obligations issued.
				(2)Public debt
			 transactionFor the purpose of purchasing any such obligations,
			 the Secretary may use as a public debt transaction the proceeds from the sale
			 of any securities issued under chapter 31 of title 31, United States Code, and
			 the purposes for which securities are issued under such chapter are hereby
			 extended to include any purchase by the Secretary of such obligations under
			 this subsection.
				(3)Characteristics
			 of obligationsObligations issued under this subsection shall be
			 in such forms and denominations, bear such maturities, bear interest at such
			 rate, and be subject to such other terms and conditions, as the Secretary shall
			 determine.
				(4)TreatmentAll
			 redemptions, purchases, and sales by the Secretary of obligations under this
			 subsection shall be treated as public debt transactions of the United
			 States.
				(5)RepaymentAny
			 obligations issued under this subsection shall be repaid, including interest,
			 from the Fund and shall be recouped from premiums charged for reinsurance
			 coverage provided under this Act.
				(e)InvestmentIf
			 the Secretary determines that the amounts in the Fund are in excess of current
			 needs, the Secretary may invest such amounts as the Secretary considers
			 advisable in obligations issued or guaranteed by the United States.
			(f)Prohibition of
			 Federal fundsExcept for amounts made available pursuant to
			 subsection (d) of this section and section 8(h), no Federal funds shall be
			 authorized or appropriated for the Fund or for carrying out the reinsurance
			 program under this Act.
			8.National
			 Commission on Catastrophe Risks and Insurance Loss Costs
			(a)EstablishmentThe
			 Secretary shall establish a commission to be known as the National Commission
			 on Catastrophe Risks and Insurance Loss Costs.
			(b)DutiesThe
			 Commission shall meet for the sole purpose of advising the Secretary regarding
			 the estimated loss costs associated with the contracts for reinsurance coverage
			 under this Act and carrying out the functions specified in this Act.
			(c)MembersThe
			 Commission shall consist of not more than 5 members, who shall be appointed by
			 the Secretary and shall be broadly representative of the public interest.
			 Members shall have no personal, professional, or financial interest at stake in
			 the deliberations of the Commission. The membership of the Commission shall at
			 all times include at least 1 representative of a nationally recognized consumer
			 organization.
			(d)Treatment of
			 non-federal membersEach member of the Commission who is not
			 otherwise employed by the Federal Government shall be considered a special
			 Government employee for purposes of sections 202 and 208 of title 18, United
			 States Code.
			(e)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code, but at a rate
			 not in excess of the daily equivalent of the annual rate of basic pay payable
			 for level V of the Executive Schedule, for each day during which the individual
			 procured is performing such services for the Commission.
			(f)CompensationEach
			 member of the Commission who is not an officer or employee of the Federal
			 Government shall be compensated at a rate of basic pay payable for level V of
			 the Executive Schedule, for each day (including travel time) during which such
			 member is engaged in the performance of the duties of the Commission. All
			 members of the Commission who are officers or employees of the United States
			 shall serve without compensation in addition to that received for their
			 services as officers or employees of the United States.
			(g)Obtaining
			 dataThe Commission and the Secretary may solicit loss exposure
			 data and such other information either deems necessary to carry out its
			 responsibilities from governmental agencies and bodies and organizations that
			 act as statistical agents for the insurance industry. The Commission and the
			 Secretary shall take such actions as are necessary to ensure that information
			 that either deems is confidential or proprietary is disclosed only to
			 authorized individuals working for the Commission or the Secretary. No company
			 which refuses to provide information requested by the Commission or the
			 Secretary may participate in the program for reinsurance coverage authorized
			 under this Act, nor may any State insurance or reinsurance program participate
			 if any governmental agency within that State has refused to provide information
			 requested by the Commission or the Secretary.
			(h)Funding
				(1)Authorization of
			 appropriationsThere are authorized to be appropriated—
					(A)$1,000,000 for
			 fiscal year 2008 for the initial expenses in establishing the Commission and
			 the initial activities of the Commission that cannot timely be covered by
			 amounts obtained pursuant to section 5(a)(3)(C), as determined by the
			 Secretary;
					(B)such additional
			 sums as may be necessary to carry out subsequent activities of the
			 Commission;
					(C)$1,000,000 for
			 fiscal year 2008 for the initial expenses of the Secretary in carrying out the
			 program authorized under section 2; and
					(D)such additional
			 sums as may be necessary to carry out subsequent activities of the Secretary
			 under this Act.
					(2)OffsetThe
			 Secretary shall provide, to the maximum extent practicable, that an amount
			 equal to any amount appropriated under paragraph (1) is obtained from
			 purchasers of reinsurance coverage under this Act and deposited in the Fund
			 established under section 7. Such amounts shall be obtained by inclusion of a
			 provision for the Secretary’s and the Commission’s expenses incorporated into
			 the pricing of the contracts for such reinsurance coverage, pursuant to section
			 5(a)(3)(C).
				(i)TerminationThe
			 Commission shall terminate upon the effective date of the repeal under section
			 11(c).
			9.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)CommissionThe
			 term Commission means the National Commission on Catastrophe Risks
			 and Insurance Loss Costs established under section 8.
			(2)Covered
			 perilsThe term covered perils means the disaster
			 perils under section 4.
			(3)Covered
			 purchaserThe term covered purchaser means, with
			 respect to reinsurance coverage made available under a contract under section
			 5, the purchaser of the contract auctioned under such section or any subsequent
			 holder or holders of the contract.
			(4)Disaster
			 areaThe term disaster area means a geographical
			 area, with respect to which—
				(A)a covered peril
			 has occurred; and
				(B)a declaration that
			 a major disaster exists, as a result of the occurrence of such peril—
					(i)has
			 been made by the President of the United States; and
					(ii)is
			 in effect.
					(5)Eligible
			 lossesThe term eligible losses means losses in
			 excess of the sustained and retained losses, as defined by the Secretary after
			 consultation with the Commission.
			(6)Price
			 gougingThe term price gouging means the providing
			 of any consumer good or service by a supplier for a price that the supplier
			 knows or has reason to know is greater, by at least the percentage set forth in
			 a State law or regulation prohibiting such act (notwithstanding any real cost
			 increase due to any attendant business risk and other reasonable expenses that
			 result from the major disaster involved), than the price charged by the
			 supplier for such consumer good or service immediately before the
			 disaster.
			(7)Qualified
			 linesThe term qualified lines means lines of
			 insurance coverage for which losses are covered under section 3 by reinsurance
			 coverage under this Act.
			(8)Reinsurance
			 coverageThe term reinsurance coverage under this
			 Act means coverage under contracts made available under section 5 by the
			 Secretary.
			(9)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			(10)StateThe
			 term State means the States of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other
			 territory or possession of the United States.
			10.RegulationsThe Secretary shall issue any regulations
			 necessary to carry out the program for reinsurance coverage under this
			 Act.
		11.Termination
			(a)In
			 generalExcept as provided in subsection (b), the Secretary may
			 not provide any reinsurance coverage under this Act covering any period after
			 the expiration of the 10-year period beginning on the date of the enactment of
			 this Act.
			(b)ExtensionIf
			 upon the expiration of the period under subsection (a) the Secretary, in
			 consultation with the Commission, determines that continuation of the program
			 for reinsurance coverage under this Act is necessary to carry out the purpose
			 of this Act under section 2(b) because of insufficient growth of capacity in
			 the private homeowners’ insurance market, the Secretary shall continue to
			 provide reinsurance coverage under this Act until the expiration of the 5-year
			 period beginning upon the expiration of the period under subsection (a).
			(c)RepealEffective
			 upon the date that reinsurance coverage under this Act is no longer available
			 or in force pursuant to subsection (a) or (b), this Act (except for this
			 section) is repealed.
			(d)Deficit
			 reductionThe Secretary shall cover into the General Fund of the
			 Treasury any amounts remaining in the Fund under section 7 upon the repeal of
			 this Act.
			12.Annual study of
			 cost and availability of disaster insurance and program need
			(a)In
			 generalThe Secretary shall, on an annual basis, conduct a study
			 and submit to the Congress a report on the cost and availability of homeowners’
			 insurance for losses resulting from catastrophic disasters covered by the
			 reinsurance program under this Act.
			(b)ContentsEach
			 annual study under this section shall determine and identify, on an aggregate
			 basis—
				(1)for each State or
			 region, the capacity of the private homeowners’ insurance market with respect
			 to coverage for losses from catastrophic disasters;
				(2)for each State or
			 region, the percentage of homeowners who have such coverage, the disasters
			 covered, and the average cost of such coverage;
				(3)for each State or
			 region, the progress that private reinsurers and capital markets have made in
			 providing reinsurance for such homeowners’ insurance;
				(4)for each State or
			 region, the effects of the Federal reinsurance program under this Act on the
			 availability and affordability of such insurance; and
				(5)the appropriate
			 time for termination of the Federal reinsurance program under this Act.
				(c)TimingEach
			 annual report under this section shall be submitted not later than March 30 of
			 the year after the year for which the study was conducted.
			(d)Commencement of
			 reporting requirementThe Secretary shall first submit an annual
			 report under this section not later than 2 years after the date of the
			 enactment of this Act.
			
